Citation Nr: 0305426	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased rating for shell fragment 
wounds, rib cage, with retained foreign bodies, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for shell 
fragment wounds, right thigh.

6.  Entitlement to a compensable evaluation for shell 
fragment wound, right foot.

7.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

8.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
March 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The RO did not 
inform the veteran as to this change in the law, and the RO 
did not comply with the provisions therein.

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In the instant case, the service medical records indicate 
complaints of tinnitus.  The veteran testified at a personal 
hearing before the Board in October 2002, that he currently 
experiences constant ringing in his ears.  Additionally, 
current post service medical records reveal a diagnosis of 
Hepatitis C.  The veteran testified at his hearing before the 
Board that he received a blood transfusion while in service, 
and one when hospitalized in 1972, at a VA facility.  Under 
the Veterans Claims Assistance Act of 2000, a veteran is 
entitled to a complete VA medical examination, which includes 
an opinion as to whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
38 U.S.C.A. § 5103A.  The veteran has not been afforded a VA 
examination in conjunction with his claims of entitlement to 
service connection for tinnitus and Hepatitis C.

Additionally, although the veteran was afforded a VA 
examination in conjunction with his claim for an increased 
rating for his service-connected post-traumatic stress 
disorder in November 2000, the Board does not find this 
examination to be adequate for appellate purposes.  It 
appears that the veteran's claims file was not available for 
review.  As such, all available evidence was not considered.  
Likewise, pertinent facts were neither identified nor 
evaluated and weighed.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); West v. Brown, 7 Vet. App. 70 (1994).  

Moreover, the veteran testified before the Board in October 
2002, that manifestations of his service-connected shell 
fragment wounds had increased in severity since the VA 
examination conducted in October 2000.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990).  Accordingly, the Board therefore concludes 
that additional VA examinations are needed to provide an 
accurate picture of the claimed disabilities at issue on 
appeal.  38 C.F.R. §§ 3.326, 3.327 (2002).

Moreover, when VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  The record indicates 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  Since such records 
are pertinent to the veteran's claims on appeal, further 
development is required.  Id. 

Pertinent law and regulations provide that a veteran who 
served in the active military service for 90 days or more 
during a period of war, who is permanently and totally 
disabled from disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law.  38 U.S.C.A. § 1521 (West 2002).  
The law provides that pension benefits may be granted to a 
veteran if certain net worth requirements are met and the 
veteran does not have income in excess of the applicable 
maximum annual pension rate specified by the regulations.  38 
C.F.R. §§ 3.3, 3.23 (2002).  In general, the veteran's income 
includes payments of any kind from any source during a 12-
month annualization period.  38 C.F.R. § 3.271(a) (2002).  
There are certain excludable expenses from the veteran's 
countable income, to include unreimbursed medical expenses.  
38 C.F.R. § 3.272(g) (2002).

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has rendered several decisions 
which impact significantly on claims for pension benefits.  
In Roberts v. Derwinski, 2 Vet. App. 387 (1992), the Court 
held that each disability in a pension case must be assigned 
a percentage rating and the RO should discuss the diagnostic 
codes which it utilized in reaching its decision.  In 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992), the Court 
held that the RO must address whether any of the veteran's 
disabilities are due to his willful misconduct and, if so, 
what is the impact of such a determination upon his claim for 
pension benefits.  In Brown v. Derwinski, 2 Vet. App. 444 
(1992), the Court held that a pension claim must be 
considered under both the "average person" standard, 
delineated in 38 U.S.C.A. § 1502(a) (West 2002) and 38 C.F.R. 
§ 4.15 (2002), and the unemployability standards set forth in 
38 C.F.R. §§ 3.321, 4.17 (2002).  In this regard, it is noted 
that a review of the record indicates that the veteran has 
not been afforded a VA examination to determine the nature 
and severity of his claimed disabilities.  Moreover, a rating 
for any diagnosed disability in accordance with the 
applicable schedular criteria has not been provided. 

Moreover, the diagnostic codes and provisions relating to the 
skin were revised effective August 30, 2002.  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The veteran was not apprised of the revision nor does it 
appear that the veteran's service-connected shell fragment 
wound, right foot, have been rated under the new rating 
criteria.  To afford the veteran due process, this issue must 
be referred to the RO for adjudication under the current 
regulations.

Additionally, the veteran raised the issue of entitlement to 
service connection for peptic ulcer disease in correspondence 
received in June 2001.  A rating action dated in August 2001, 
denied this claim.  A notice of disagreement to this action 
was received in October 2001.  However, a statement of the 
case with regard to this issue has not been issued.  While it 
is true that the veteran has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
issue to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the disabilities at issue on appeal.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

2.  The RO should request the veteran to 
provide up-to-date dependant, employment, 
and income information.

3.  The RO should contact the SSA and 
request a copy of the decision granting 
disability benefits, to include 
periodical reviews, and all medical 
records reviewed in reaching these 
decisions granting disability benefits to 
the veteran.  All attempts to secure 
these records must be documented in the 
claims files, and any records received 
that are not already of record, should be 
associated therein.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts to obtain the SSA records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claims.  The veteran must then be given 
an opportunity to respond and to obtain 
these records.

4.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any tinnitus and 
Hepatitis C found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study.  
Following a review of the service and 
postservice medical records, the 
examiners should state whether it is at 
least as likely as not that any diagnosed 
tinnitus or Hepatitis C is related to the 
veteran's active duty service.  The 
examiner is also requested to provide an 
opinion as to whether it is as least as 
likely as not the any diagnosed Hepatitis 
C is related to a blood transfusion 
during hospitalization at a VA facility 
in 1972.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of disability of his 
service-connected shell fragment wounds 
to the rib cage, right thigh, and right 
foot.  Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner(s) must 
indicate whether the function of the 
muscles of the chest, right thigh, and 
right foot are severely, moderately 
severe, moderately, or slightly impaired 
due to these service-connected injuries.  
Additionally, after examination of the 
resultant scars, the examiner must report 
whether such scars are superficial, 
tender, painful, poorly nourished, result 
in ulceration, limit the function of the 
affected area, or result in underlying 
soft tissue damage.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his post-traumatic 
stress disorder.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
All testing deemed necessary should be 
performed.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders and the definition 
of the numerical code assigned must be 
included.  The examiner must report 
occupational and social impairment, to 
include deficiencies in work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or the inability to establish and 
maintain effective relationships.  The 
examiner must also report whether there 
is gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, own occupation, or own 
name present.  The examiner must also 
provide an opinion as to the extent the 
veteran's service-connected post-
traumatic stress disorder interferes with 
the veteran's ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.

7.  The veteran should be provided a VA 
examination to determine the impact his 
disabilities have on his employability.  
The examiner should provide an opinion as 
whether the veteran is unable to obtain 
and retain employment due only to the 
veteran's service-connected disorders.  
The examiner should also provide an 
opinion of whether all the veteran's 
disabilities, both service-connected and 
nonservice connected disorders, result in 
permanent and total disability.  

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  Appropriate action, including 
adjudication of the pending service 
connection claim for entitlement to 
peptic ulcer disease, the issuance of a 
statement of the case and notification of 
the veteran's appellate rights on this 
issue, is necessary.  38 C.F.R. § 19.26 
(2002).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over the 
increased rating issue, a timely 
substantive appeal to the August 2001 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2002).  If 
the veteran perfects the appeal as to 
this issue, the case should be returned 
to the Board for appellate review, if 
otherwise in order.  

10.  Thereafter, the RO should ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in the Act are fully 
complied with and satisfied.  If any 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  The supplemental 
statement of the case should provide the 
veteran with the new regulations 
regarding his service-connected right 
foot shell fragment wound and address 
whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



